Citation Nr: 1448950	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from October 1998 to December 1998, and on active duty from July 14, 2004, to August 24, 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence necessary to reopen a claim of service connection for a chronic respiratory disorder had not been received.  The case is now under the jurisdiction of the RO in Buffalo, New York.  

In May 2013, a travel board hearing was held before the undersigned in Buffalo, New York.  A transcript of the hearing is available for review.  

By decision dated in November 2013, the Board found that new and material evidence to reopen the claim had been received and the issue was granted to this extent.  The issue was then remanded for further development of the evidence.  That has been accomplished and the case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had a respiratory infection during service in August 2004.  

2.  It is less likely than not that the Veteran's current respiratory disorder is related to the in-service respiratory infection.  



CONCLUSION OF LAW

A chronic respiratory disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 1110 (West 2002); 38 C.F.R. §§ 38 C.F.R. 3.6(a), (d), 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, May 2013, November 2013, December 2013, and January 2014 letters provided the essential notice prior to the readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This included the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  An August 2014 supplemental statement of the case readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in February 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Chronic Respiratory Disorder

The Veteran contends that his current respiratory disorder had its onset during service.  In correspondence and during testimony at the Board hearing in May 2013, it was pointed out that the Veteran was treated for pneumonia while on active duty and it is believed that he has current residual disability as a result of that illness.  

Review of the Veteran's STRs shows no complaint or manifestation of a respiratory disorder during his period of ACDUTRA in 1998.  In August 2004, during his period of active duty, he was treated for complaints of cough, chills, and fever of five days duration.  There were some rhonchi noted.  A chest X-ray study showed a right upper lobe infiltrate adjacent to the minor fissure.  The more superior aspect of the right upper lobe was spared.  There were no additional infiltrates identified and no effusions were evident.  

On January 2005 VA examination, the Veteran reported having been diagnosed with pneumonia in August 2004 and placed on a two week course of antibiotics.  Current examination showed the lungs to be clear to auscultation and excursion to be equal and full.  Pulse oximetry was 99%.  A chest X-ray study showed no pneumonia, pleural effusion, or pneumothorax.  Pulmonary function testing (PFT) was interpreted as showing no evidence of obstruction or restriction.  The impression was resolved lower respiratory infection, no functional loss.  

Private treatment records show that in April 2005, the Veteran was treated for complaints of sneezing, dyspnea, chest pain, cough, and hemoptysis.  Examination at that time showed the respiratory system to be normal to inspection, with the lungs clear to percussion and auscultation.  In June 2005, the Veteran was seen for evaluation of possible pleurisy or atypical pneumonia.  It was noted that it was very important that the Veteran quit smoking.  A chest X-ray study at that time showed the lungs to be clear with pulmonary vascularity, mediastinum, and hilar regions to be normal.  The conclusion on X-ray study was no acute disease.  

A private CT scan study dated in August 2005 showed an irregularly shaped infiltrate within the anterior segment of the right lower lobe, with adjacent pleural diaphragmatic scarring.  In December 2005, the Veteran's private physician noted that a review of a 2004 X-ray film had shown right upper and right middle lobe infiltrates and that a CT scan study obtained in December 2005 showed remarkable improvement with minimal residual scars in the right middle lobe.  

An examination was conducted by VA in February 2014.  At that time, respiratory examination, chest X-ray study, and PFT studies were essentially normal.  After review of the Veteran's medical records and examination of the Veteran, the examiner rendered an opinion that it was less likely than not that the Veteran's current condition was incurred in or caused by service.  The examiner explained that this opinion was rendered after careful review of the records, interview and examination of the Veteran, and review of current medical literature.  After reviewing the Veteran's medical records in detail, the examiner stated that it would be unusual for a single episode of resolved pneumonia to have residual symptoms a decade after definitive treatment.  It was more likely that the Veteran's symptoms were the result of tobacco use disorder (the Veteran had reported that he had stopped smoking two years earlier) and/or symptom magnification.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case the record shows that the Veteran had an episode of pneumonia in August 2004 while he was on active duty, but that examination in January 2005 was normal.  While he had additional complaints of a respiratory disorder that were assessed as possible atypical pneumonia or pleurisy, there is no medical opinion linking these respiratory episodes.  Most importantly, the only medical opinion in the record is to the effect that it would be unusual for a single episode of resolved pneumonia to have residual symptoms a decade later.  As such, it was less likely than not that the Veteran's current symptoms were related to the in-service episode.  Moreover, the opinion gave other more likely causes for the current symptoms, including the Veteran's history of cigarette smoking.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic respiratory disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


